DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 – 20 are objected to because of the following informalities:  
In line 13 of claim 1, “configure” should be replaced with –configured--;
In claim 1, the limitation, “a parent bump provided on the mother-plate at a side of the mounting-main surface” should be replaced with –a parent bump provided on the mounting-main surface--;
 In claim 1, the limitation, “a repair bump provided on the onboard-element at a side of the connection face” should be replaced with –a repair bump provided on the connection face--;
Claims 2 – 7 inherit the deficiencies of claim 1;
In line 3 of claim 2, “has” should be replaced with –have--;
In line 10 of claim 8, “configure” should be replaced with –configured—; and
In line 13 of claim 19, “configure” should be replaced with –configured--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a bottom-main surface facing the mounting-main surface.” This seems to require that the bottom surface of the mother plate faces the upper surface (mounting main surface). In other words, the bottom surface faces the top surface (the main mounting surface) instead of the opposite direction of the mounting surface. As claimed, this does not seem possible. Claims 8 and 19 have similar limitations. 
Claim 1 recites the limitation, “an onboard-element merging an onboard-circuit.” What is intended by the limitation of “merging?” Is the onboard-element connected to the onboard-circuit electrically, physically or both? Does the onboard element complete the onboard circuit? Claims 8 and 19 have similar limitations
Claim 1 requires that the mother-site wall and the repair-site wall “bite each other.” This is not a term commonly used in the art, nor does the written disclosure provide a definition of what it would mean for the components to bite each other. Accordingly, the limitation renders the scope of the claim nebulous. Claims 8 and 16 include similar limitations.
	Claim 8 recites the limitation, “A set of onboard-component scheduled to be used in an assembled configuration.” This limitation is understood to be directed to a set of components that are intended (scheduled for use) to be assembled and not a final product. Such an intended use claim does not strictly set forth a structural relationship between the laundry list of parts, amounting to a gap between necessary structural connections. See MPEP § 2172.01.
	Depend claims 2 – 7, 9 – 18 and 20 inherit the deficiencies of independent claims 1, 8 and 19 respectively.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/               Primary Patent Examiner, Art Unit 2814